Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 2

TO

TRADEMARK LICENSE AGREEMENT

THIS AMENDMENT TO TRADEMARK LICENSE AGREEMENT is made and entered into on this
2nd day of May, 2005 by and among SPTC DELAWARE, LLC, a Delaware limited
liability company (as assignee of SPTC, Inc., a Delaware corporation) (“SPTC”)
and SOTHEBY’S HOLDINGS, INC., a Michigan corporation (“Holdings”), on the one
hand, and CENDANT CORPORATION, a Delaware Corporation (“Parent”) and SOTHEBY’S
INTERNATIONAL REALTY LICENSEE CORPORATION (f/k/a Monticello Licensee
Corporation), a Delaware corporation (“Licensee”). Capitalized terms used herein
and not defined herein shall have the meaning ascribed to such terms in the
License Agreement (as defined below).

WHEREAS, SPTC, Holdings, Parent and Licensee entered into that certain Trademark
License Agreement on February 17, 2004 (as heretofore amended, the “License
Agreement”); and

WHEREAS, the parties hereby desire to amend the License Agreement to add the
country of New Zealand to the Territory on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1.        Addition of New Zealand to the Territory. The country of New Zealand
is hereby added to the Territory.

1.1      Amendment of Schedule C. Schedule C is hereby amended by adding the
country of New Zealand as part of the Territory.

1.2      Amendment of the Definition of “Territory.” The definition of
“Territory” under Section 1.1 of the Agreement is hereby deleted in its entirety
and replaced and superceded by the following (new or revised language has been
underscored):

“‘Territory’ shall mean the Original Territory and any country set forth in
Schedule C, as amended, including, without limitation, any country added
following any exercise of the Option and upon (and subject

 

 


--------------------------------------------------------------------------------



to) the grant of the license thereunder pursuant to the terms and conditions of
Article 18.”

2.       Sharing of Development Fees for New Zealand. In the event that an
initial franchise fee or development fee (“Development Fee”) is paid to the
Licensee Group in connection with the grant of a master franchise or
subfranchise agreement for the country of New Zealand as permitted under
Subsection 7.2(a) of the License Agreement, the Licensee Group shall pay to
Licensor an amount equal to 35% of such Development Fees on the 15th Business
Day after the end of the calendar month in which such Development Fees are
received by the Licensee Group.

3.

Miscellaneous.

3.1      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which, when
taken together shall constitute one and the same agreement.

3.2      Heading. The headings herein are for convenience purposes only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions of this Amendment.

3.3      License Agreement. This Amendment shall operate as an Amendment to the
License Agreement. Except as expressly provided herein, the License Agreement is
not amended, modified or affected by this Amendment, and the License Agreement
and the rights and obligations of the parties hereto thereunder are hereby
ratified and confirmed by the parties hereto in all respects.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

 

 

 

SPTC DELAWARE, LLC

 

 

 

By: 


/s/ WILLIAM S. SHERIDAN

 

 

 

Name: William S. Sheridan

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

SOTHEBY’S HOLDINGS, INC.

 

 

 

By: 


/s/ WILLIAM S. SHERIDAN

 

 

 

Name: William S. Sheridan

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

CENDANT CORPORATION

 

 

 

By: 


/s/ C. PATTESON CARDWELL, IV

 

 

 

Name: C. Patteson Cardwell, IV

 

 

 

Title: Senior Vice President and Assistant Secretary

 

 

 

 

 

SOTHEBY’S INTERNATIONAL
REALTY LICENSEE CORPORATION

 

 

 

By: 


/s/ KIM VUKANOVICH

 

 

 

Name: Kim Vukanovich

 

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------